August 31, 1918. The opinion of the Court was delivered by
The plaintiff, a tenant, sued the defendant, a landowner, to restrain the defendant from interfering with plaintiff's entry upon land to gather the crops which the plaintiff had made in 1917. The Circuit Judge late in January, 1918, ordered that the plaintiff be allowed to gather his crops and deposit the proceeds with the clerk of Court, there to be held subject to a settlement of the dispute of the parties. From that order comes this appeal.
The necessary inference is that the order has been executed, and the fund is now in the clerk's hands.
If that be so it is idle to now inquire if the order was right.
The appeal is dismissed. *Page 482